Appeal by the defendant from a judgment of the County Court, Suffolk County (Hudson, J.), rendered October 10, 2008, convicting him of criminal trespass in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see CPL 470.05; People v Hawkins, 11 NY3d-484, 491-492 [2008]; People v Gray, 86 NY2d 10, 19-20 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see generally Matter of Jeffery M., 309 AD2d 937, 938 [2003]; cf. Matter of Paul N., 244 AD2d 489, 490 [1997]).
Moreover, in fulfilling our responsibility to conduct an inde*1196pendent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]; People v Romero, 7 NY3d 633 [2006]).
The defendant further contends that he was deprived of a fair trial by the prosecutor’s tactic of asking him on cross-examination whether he believed two of the prosecution’s police witnesses were lying. Although we have repeatedly disapproved of this type of questioning (see e.g. People v Berrios, 298 AD2d 597 [2002]; People v Webb, 68 AD2d 331, 333 [1979]; People v Yant, 75 AD2d 653, 653 [1980]), any error committed here was harmless as there was overwhelming evidence of the defendant’s guilt and no significant probability that the impropriety in the prosecutor’s cross-examination affected the verdict (see People v Crimmins, 36 NY2d 230, 241-242 [1975]; People v Gonzalez, 15 AD3d 594, 594-595 [2005]; People v Lawrence, 4 AD3d 436, 437 [2004]; People v McGlone, 222 AD2d 529 [1995]; People v Calada, 154 AD2d 700, 700 [1989]). Covello, J.P., Leventhal, Lott and Miller, JJ., concur.